UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-7364



DAVID BRIGHT,

                                              Plaintiff - Appellant,

          versus


C. MOORE, Sgt, CO III, 7 am to 3 pm shift; D.
BAKER, Officer, CO II, 7 am to 3 pm shift; E.
ITNYER, Officer, CO II 7 am to 3 pm shift;
OFFICER POWELL, Co I, 7 am to 3 pm shift; J.
ROSEBERRY, Officer, CO II, 7 am to 3 pm shift;
E. CLARK, Officer, CO II, 7 am to 3 pm shift;
J. B. AMBROSE, Officer, CO II, 7 am to 3 pm
shift; SERGEANT MARTIN, CO III 7 am to 3 pm
shift; AL DAVIS, Hearing Officer's Disciplin-
ary Hearing; JOSEPH P. SACHETT, Warden; T.
MUNSON, CO S,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Catherine C. Blake, District Judge. (CA-
98-3814-CCB)


Submitted:   February 24, 2000             Decided:   March 3, 2000


Before MOTZ and KING, Circuit Judges, and BUTZNER, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.
David Bright, Appellant Pro Se. Stephanie Judith Lane-Weber, As-
sistant Attorney General, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     David Bright appeals the district court’s order denying relief

on his 42 U.S.C.A. § 1983 (West Supp. 1999) complaint.       We have

reviewed the record and the district court’s opinions and find no

reversible error.     Accordingly, we affirm on the reasoning of the

district court.     See Bright v. Moore, No. CA-98-3814-CCB (D. Md.

Nov. 25, 1998 & Sept. 23, 1999).       We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                             AFFIRMED




                                   2